 

Exhibit 10.2

AMENDED AND RESTATED GUARANTY

This AMENDED AND RESTATED GUARANTY, dated as of March 31, 2020 (the “Guaranty”),
is made by each Subsidiary of MCGRATH RENTCORP, a California corporation
(the “Borrower”), identified as a “Guarantor” on the signature pages hereto or
that becomes a Guarantor hereunder after the date hereof (collectively,
the “Guarantors”), in favor of BANK OF AMERICA, N.A., in its capacity as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for the holders of the Obligations.  

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
March 31, 2020 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), among the Borrower, the Administrative Agent and the
Lenders party thereto, the Lenders have extended Commitments to make Loans to
the Borrower and the L/C Issuer has agreed to issue Letters of Credit for the
account of the Borrower or its Subsidiaries; and

WHEREAS, as a condition precedent to the making of the Loans and the issuance of
Letters of Credit under the Credit Agreement, each Guarantor is required to
execute and deliver this Guaranty.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Loans to the Borrower and the L/C Issuer to issue Letters of Credit for the
account of the Borrower or its Subsidiaries, each Guarantor jointly and
severally agrees with the Administrative Agent, for the benefit of each holder
of the Obligations, as follows:

ARTICLE I
DEFINITIONS

SECTION 1.1.  Certain Terms.  The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Guaranty” is defined in Section 5.15.

“Guarantors” is defined in the preamble.

“Guaranty” is defined in the preamble.

 

--------------------------------------------------------------------------------

 

“Termination Date” means the date on which all Obligations have been paid in
full in cash, and all Commitments shall have been terminated.

SECTION 1.2.  Credit Agreement Definitions.  Unless otherwise defined herein or
the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 1.3. Other Interpretive Provisions. Section 1.02 of the Credit Agreement
is incorporated hereby by reference.

ARTICLE II
GUARANTY PROVISIONS

SECTION 2.1.  Guaranty.  Each Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably:

(a)guarantees, as primary obligor and not as surety, the full and punctual
payment when due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise, of all Obligations now or
hereafter existing, whether for principal, interest (including interest accruing
at the then applicable rate provided in the Credit Agreement after the
occurrence of any Default set forth in Section 8.01(f) or (g) of the Credit
Agreement, whether or not a claim for post-filing or post-petition interest is
allowed under applicable Law following the institution of a proceeding under
bankruptcy, insolvency or similar Laws), fees, reimbursement obligations with
respect to letters of credit or otherwise, expenses or otherwise (including all
such amounts which would become due but for the operation of the automatic stay
under section 362(a) of the United States Bankruptcy Code, 11 U.S.C. §362(a),
and the operation of sections 502(b) and 506(b) of the United States Bankruptcy
Code, 11 U.S.C. §502(b) and §506(b)); provided that each Guarantor shall only be
liable under this Guaranty for the maximum amount of such liability that can be
hereby incurred without rendering this Guaranty, as it relates to such
Guarantor, voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount.  This Guaranty constitutes
a guaranty of payment when due and not of collection, and each Guarantor
specifically agrees that it shall not be necessary or required that any holder
of the Obligations (or the Administrative Agent on behalf of the holders of the
Obligations) exercise any right, assert any claim or demand or enforce any
remedy whatsoever against any Loan Party or any other Person before or as a
condition to the obligations of such Guarantor hereunder; and

(b)indemnifies and holds harmless each Lender for any and all costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by such Lender (or
the Administrative Agent on behalf of the Lenders) in enforcing any rights under
this Guaranty;

provided that each Guarantor shall be liable under this Guaranty only for the
maximum amount of such liability that can be hereby incurred without rendering
such liability subject to avoidance under applicable Debtor Relief Laws.  This
Guaranty constitutes a guaranty of payment when due and not of collection, and
each Guarantor specifically agrees that it shall not be necessary or

-2-

 

--------------------------------------------------------------------------------

 

required that any Lender (or the Administrative Agent on behalf of the Lenders)
exercise any right, assert any claim or demand or enforce any remedy whatsoever
against any Loan Party or any other Person before or as a condition to the
obligations of such Guarantor hereunder.

SECTION 2.2.  Payments Set Aside.  To the extent that any payment by or on
behalf of any Guarantor is made to the Administrative Agent or any holder of the
Obligations, or the Administrative Agent or any holder of the Obligations
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be
reinstated and continued in full force and effect as if such payment had not
been made or such setoff had not occurred.

SECTION 2.3.  Guaranty Absolute, etc.  This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has
occurred.  Each Guarantor jointly and severally guarantees that the Obligations
will be paid strictly in accordance with the terms of each Loan Document under
which they arise, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
holder of the Obligations with respect thereto.  The liability of each Guarantor
under this Guaranty shall be joint and several, absolute, unconditional and
irrevocable irrespective of:

(a)any lack of validity, legality or enforceability of any Loan Document;

(b)the failure of any holder of the Obligations (or the Administrative Agent on
behalf of the holders of the Obligations) (i) to assert any claim or demand or
to enforce any right or remedy against any Loan Party or any other Person
(including any other guarantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any Guarantor) of, or collateral securing, any Obligations;

(c)any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation;

(d)any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;

(e)any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

-3-

 

--------------------------------------------------------------------------------

 

(f)any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor (including a Guarantor hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release of or addition to, or consent to or departure
from, any other guaranty held by any holder of the Obligations (or the
Administrative Agent on behalf of the holders of the Obligations) securing any
of the Obligations; or

(g)any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Loan Party, any surety or any
guarantor.

SECTION 2.4.  Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guaranty or any other Loan Document to such
Lender, the L/C Issuer or any such L/C Issuer or Lender’s Affiliate,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Guaranty or any other Loan Document and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Lender different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.16 of the Credit Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 2.5.  Waiver, etc.  Each Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Guaranty and any requirement that any holder of the Obligations (or the
Administrative Agent on behalf of the holders of the Obligations) protect,
secure, perfect or insure any Lien, or any property subject thereto, or exhaust
any right or take any action against any Loan Party or any other Person
(including any other guarantor) or entity or any collateral securing the
Obligations, as the case may be.  Each Guarantor waives any rights and defenses
that are or may become available to such Guarantor by reason of §§ 2787 to 2855,
inclusive, and §§ 2899 and 3433 of the California Civil Code.  As provided
below, this Guaranty shall be governed by, and construed in accordance with, the
Laws of the State of New York.  The foregoing waivers and the provisions
hereinafter set forth

-4-

 

--------------------------------------------------------------------------------

 

in this Guaranty which pertain to California Law are included solely out of an
abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California Law are in any way applicable to this
Guaranty or the Obligations.

SECTION 2.6.  Postponement of Subrogation, etc.  The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
applicable Law. Each Guarantor agrees that it will not exercise any rights which
it may acquire by way of rights of subrogation under this Guaranty or any other
Loan Document to which it is a party, nor shall any Guarantor seek or be
entitled to seek any contribution, indemnity or reimbursement from any Loan
Party, in respect of any payment made by such Guarantor hereunder, until
following the Termination Date.  Any amount paid to any Guarantor on account of
any such subrogation, contribution, indemnity or reimbursement rights prior to
the Termination Date shall be held in trust for the benefit of the holders of
the Obligations and shall immediately be paid and turned over to the
Administrative Agent for the benefit of the holders of the Obligations in the
exact form received by such Guarantor (duly endorsed in favor of the
Administrative Agent, if required), to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with Section 2.7;
provided that if any Guarantor has made payment to the holders of the
Obligations (or to the Administrative Agent on behalf of the holders of the
Obligations) of all or any part of the Obligations and the Termination Date has
occurred, then at such Guarantor’s request, the Administrative Agent (on behalf
of the holders of the Obligations) will, at the expense of such Guarantor,
execute and deliver to such Guarantor appropriate documents (without recourse
and without representation or warranty) necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment.  In furtherance of the foregoing, at all times prior to the
Termination Date, each Guarantor shall refrain from taking any action or
commencing any proceeding against any Loan Party (or its successors or assigns,
whether in connection with a bankruptcy proceeding or otherwise) to recover any
amounts in respect of payments made under this Guaranty to any holder of the
Obligations (or the Administrative Agent on behalf of the holders of the
Obligations).

SECTION 2.7.  Payments; Application.  Each Guarantor hereby agrees with each
holder of the Obligations as follows:

(a)Each Guarantor agrees that all payments made by such Guarantor hereunder will
be made in Dollars to the Administrative Agent, without setoff, counterclaim or
other defense and in accordance with Sections 3.01 and 8.03 of the Credit
Agreement, free and clear of and without deduction for any Taxes, each Guarantor
hereby agreeing to comply with and be bound by the provisions of Sections 3.01
and 8.03 of the Credit Agreement in respect of all payments made by it hereunder
and the provisions of which Sections are hereby incorporated into and made a
part of this Guaranty by this reference as if set forth herein; provided that
references to the “Borrower” in such Sections shall be deemed to be references
to each Guarantor, and references to “this Agreement” in such Sections shall be
deemed to be references to this Guaranty.

(b)All payments made hereunder shall be applied upon receipt as set forth in
Section 8.03 of the Credit Agreement

-5-

 

--------------------------------------------------------------------------------

 

SECTION 2.8.  Keepwell.  Each Loan Party that is, at the time this Guaranty or
the grant of a security interest under each applicable Loan Document becomes
effective with respect to any Swap Obligation, a Qualified ECP Guarantor hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each other Loan Party that is not at the
time this Guaranty or the grant of a security interest under the Loan Documents
becomes effective with respect to such Swap Obligation an “eligible contract
participant” within the meaning of the Commodity Exchange Act and the
regulations thereunder (a “Non-ECP Loan Party”), with respect to such Swap
Obligation as may be needed by such Non-ECP Loan Party from time to time to
honor all of its credit support obligations under this Guaranty and each other
Loan Document in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings in this
Section 2.8 voidable under applicable Debtor Relief Laws, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section 2.8 shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full.  Each Loan Party
intends this Section 2.8 to constitute, and this Section 2.8 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Non-ECP Loan Party for all purposes of the Commodity Exchange Act.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

SECTION 3.1.  Representations.  In order to induce the Lenders to enter into the
Credit Agreement and make Loans thereunder and the L/C. Issuer to enter into the
Credit Agreement and issue Letters of Credit thereunder, each Guarantor
represents and warrants to each Lender as set forth below.

(a)The representations and warranties contained in Article V of the Credit
Agreement, insofar as the representations and warranties contained therein are
applicable to any Guarantor and its properties, are true and correct in all
material respects, each such representation and warranty set forth in such
Article (insofar as applicable as aforesaid) and all other terms of the Credit
Agreement to which reference is made therein, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guaranty by reference as though specifically set forth in this Article.

(b)Each Guarantor has knowledge of each other Loan Party’s financial condition
and affairs and has adequate means to obtain from each such Loan Party on an
ongoing basis information relating thereto and to such Loan Party’s ability to
pay and perform the Obligations, and agrees to assume the responsibility for
keeping, and to keep, so informed for so long as this Guaranty is in
effect.  Each Guarantor acknowledges and agrees that the holders of the
Obligations (or the Administrative Agent on behalf of the holders of the
Obligations) shall have no obligation to investigate the financial condition or
affairs of any Loan Party for the benefit of such Guarantor nor to advise such
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of any Loan Party that might become known to any holder of the
Obligations (or to the Administrative Agent) at any time, whether or not such
holder of the Obligations (or the Administrative Agent) knows or believes or has
reason to know or believe that any such fact or change is unknown

-6-

 

--------------------------------------------------------------------------------

 

to such Guarantor, or might (or does) materially increase the risk of such
Guarantor as guarantor, or might (or would) affect the willingness of such
Guarantor to continue as a guarantor of the Obligations.

(c)It is in the best interests of each Guarantor to execute this Guaranty
inasmuch as such Guarantor will, as a result of being a Subsidiary of the
Borrower, derive substantial direct and indirect benefits from the Loans made
and the Letters of Credit issued from time to time to the Borrower or its
Subsidiaries by the holders of the Obligations pursuant to the Credit Agreement,
and each Guarantor agrees that the Lenders and the L/C Issuer are relying on
this representation in agreeing to make Loans to the Borrower and/or issue
Letters of Credit for the account of the Borrower or its Subsidiaries, as
applicable.

ARTICLE IV
COVENANTS, ETC.

SECTION 4.1.  Covenants.  Each Guarantor covenants and agrees that, at all times
prior to the Termination Date, it will perform, comply with and be bound by all
of the agreements, covenants and obligations contained in the Credit Agreement
(including Article VI and VII and Sections 8.01(f) and (g) of the Credit
Agreement) which are applicable to such Guarantor or its properties, each such
agreement, covenant and obligation contained in the Credit Agreement and all
other terms of the Credit Agreement to which reference is made in this Article,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Article.

ARTICLE V
MISCELLANEOUS PROVISIONS

SECTION 5.1.  Loan Document.  This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.  To the extent of any conflict
between the terms contained in this Guaranty and the terms contained in the
Credit Agreement, the terms of the Credit Agreement shall control.

SECTION 5.2.  Binding on Successors, Transferees and Assigns; Assignment.  This
Guaranty shall remain in full force and effect until the Termination Date has
occurred, shall be jointly and severally binding upon each Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by the Administrative Agent on behalf of the holders of the
Obligations and its successors, transferees and assigns; provided that no
Guarantor may (unless otherwise permitted under the terms of the Credit
Agreement) assign any of its obligations hereunder without the prior written
consent of all Lenders.

SECTION 5.3.  Amendments, etc.  No amendment to or waiver of any provision of
this Guaranty, nor consent to any departure by any Guarantor from its
obligations under this Guaranty, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent (on behalf of the
Lenders or the Required Lenders, as the case may be, pursuant to Section 10.01
of the Credit Agreement) and, in the case of any amendment, the Guarantors, and
then such

-7-

 

--------------------------------------------------------------------------------

 

waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

SECTION 5.4.  Notices.  All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, in care of the Borrower) specified in the
Credit Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party.  Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any such notice,
if transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.

SECTION 5.5.  Additional Guarantors.  Upon the execution and delivery by any
other Person of  a supplement in the form of Annex I hereto, such Person shall
become a “Guarantor” hereunder with the same force and effect as if it were
originally a party to this Guaranty and named as a “Guarantor” hereunder.  The
execution and delivery of such supplement shall not require the consent of any
other Guarantor hereunder, and the rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.

SECTION 5.6.  Termination of Agreement; Release of Guarantor.  Upon the
occurrence of the Termination Date, this Guaranty and all obligations of each
Guarantor hereunder shall terminate automatically, without delivery of any
instrument or performance of any act by any party.  A Guarantor shall
automatically be released from its obligations hereunder upon the consummation
of any transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be an Eligible Subsidiary described in clause (a) of the
definition thereof of the Borrower.

SECTION 5.7.  No Waiver; Remedies.  In addition to, and not in limitation of,
Section 2.3 and 2.5, no failure on the part of any holder of the Obligations (or
the Administrative Agent on behalf of the holders of the Obligations) to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 5.8.  Section Captions.  Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.

SECTION 5.9.  Severability.  If any provision of this Guaranty or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Guaranty and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
5.9, if and to the extent that the enforceability of any provisions in this
Guaranty relating to

-8-

 

--------------------------------------------------------------------------------

 

Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

SECTION 5.10.  Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  This GUARANTY and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this GUARANTY shall be governed by, and construed in accordance
with, the law of the State of NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE

-9-

 

--------------------------------------------------------------------------------

 

OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  EACH FOREIGN OBLIGOR HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
SUCH COURTS BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO
SUCH AGENT AT SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW:  (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN
AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT.  IF ANY
AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH
PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE
SUFFICIENT NOTICE.  NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY
OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

SECTION 5.11.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.12.  California Judicial Reference.  If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure § 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of Law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure section 1281.8 shall be

-10-

 

--------------------------------------------------------------------------------

 

heard and determined by the court; and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors, jointly and severally,
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

SECTION 5.13. Acknowledgement Regarding any Supporting QFCs. The terms of
Section 10.21 of the Credit Agreement with respect to the parties acknowledgment
regarding any Supported QFCs are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

SECTION 5.14. Counterparts.  This Guaranty may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Guaranty by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Guaranty.

SECTION 5.15.  Restatement.  This Guaranty is given to amend and restate in its
entirety that certain existing guaranty dated as of March 31, 2016 (as amended,
restated, modified or otherwise supplemented and in effect on the date hereof)
among the guarantors party thereto and Bank of America, N.A., as administrative
agent (the “Existing Guaranty”). Nothing herein contained shall be construed to
extinguish, release, or discharge, or constitute, create, or effect a novation
of, or an agreement to extinguish the obligations of any Guarantor under the
Existing Guaranty with respect to the indebtedness originally described in the
Existing Guaranty.

SECTION 5.16.  ENTIRE AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES

[SIGNATURE PAGES FOLLOW]

 

 

-11-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Amended and Restated Guaranty
to be duly executed and delivered by its Responsible Officer as of the date
first above written.

 

MOBILE MODULAR MANAGEMENT CORPORATION,

a California corporation


By:

Name:

Title:

 

ENVIROPLEX, INC.,

a California corporation

 

By:

Name:

Title:


ADLER TANK RENTALS, LLC,

a Delaware limited liability company

 

By:

Name:

Title:

 

 

 

ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE LENDERS:

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

By:

Name:

Title:

MCGRATH RENTCORP

GUARANTY

--------------------------------------------------------------------------------

 

ANNEX I
Form of Additional Guarantors’ Supplement


GUARANTY SUPPLEMENT

THIS GUARANTY SUPPLEMENT, dated as of ____________ ___, 20__ (this
“Supplement”), is to the Amended and Restated Guaranty, dated as of March 31,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), among the Guarantors (such capitalized term, and other
terms used in this Supplement, to have the meanings set forth in Article I of
the Guaranty) from time to time party thereto, in favor of BANK OF AMERICA,
N.A., as administrative agent (together with its successor(s) thereto in such
capacity, the “Administrative Agent”) for each of the Lenders.

W I T N E S S E T H:

WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of the
undersigned is becoming a Guarantor under the Guaranty; and

WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Lenders to continue to extend Loans and the L/C
issuer to continue to issue Letters of Credit under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, and for other consideration
(the receipt and sufficiency of which is hereby acknowledged), each of the
undersigned agrees, for the benefit of each Lender, as follows.

SECTION 1.  Party to Guaranty, etc.  In accordance with the terms of the
Guaranty, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guaranty with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guaranty applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct as of the date hereof.  In furtherance of the foregoing, each
reference to a “Guarantor” and/or “Guarantors” in the Guaranty shall be deemed
to include each of the undersigned.

SECTION 2.  Waiver, Agreements, etc.  Each of the undersigned hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations, this Supplement and the Guaranty and any requirement
that any holder of the Obligations (or the Administrative Agent on behalf of the
holders of the Obligations) protect, secure, perfect or insure any Lien, or any
property subject thereto, or exhaust any right or take any action against any
Loan Party or any other Person (including any other Guarantor) or entity or any
Collateral securing the Obligations, as the case may be.  Each of the
undersigned waives any rights and defenses that are or may become available to
such Person by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the
California Civil Code.  As provided below, this Supplement shall be governed by,
and construed in accordance with, the Laws of the State of New York.  The

A - 1



--------------------------------------------------------------------------------

 

foregoing waivers and the provisions hereinafter set forth in this Supplement
and the Guaranty which pertain to California Law are included solely out of an
abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California Law are in any way applicable to this
Supplement, the Guaranty or the Obligations.

SECTION 3.  Representations.  Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of each of the undersigned, enforceable against it in
accordance with its terms.

SECTION 4.  Full Force of Guaranty.  Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.

SECTION 5.  Severability.  If any provision of this Supplement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Supplement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 6.  Indemnity; Fees and Expenses, etc.  Without limiting the provisions
of any other Loan Document, each of the undersigned agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses incurred in
connection with this Supplement, including reasonable attorney’s fees and
expenses of the Administrative Agent’s counsel.

SECTION 7.  Governing Law, Entire Agreement, etc.  THIS SUPPLEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.

SECTION 8.  California Judicial Reference.  If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Supplement, the
Guaranty or any other Loan Document, (a) the court shall, and is hereby directed
to, make a general reference pursuant to California Code of Civil Procedure §
638 to a referee (who shall be a single active or retired judge) to hear and
determine all of the issues in such action or proceeding (whether of fact or of
Law) and to report a statement of decision, provided that at the option of any
party to such proceeding, any such issues pertaining to a “provisional remedy”
as defined in California Code of Civil Procedure section 1281.8 shall be heard
and determined by the court; and (b) without limiting the generality of Section
10.04 of the Credit Agreement, the Guarantors (including the undersigned),
jointly and severally, shall be solely responsible to pay all fees and expenses
of any referee appointed in such action or proceeding.

SECTION 9.  Counterparts.  This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall

A - 2



--------------------------------------------------------------------------------

 

constitute together but one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Guaranty by facsimile or via other
electronic means shall be effective as delivery of a manually executed
counterpart of this Guaranty.

SECTION 10.  ENTIRE AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

 

[the remainder of this page is intentionally blank]

 




A - 3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Supplement
to be duly executed and delivered by its Responsible Officer as of the date
first above written.

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

By:

Name:

Title:

 

 



ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE LENDERS:

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

Name:

Title:




 

A - 4

